UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7856


SAMUEL BOYD,

                Plaintiff - Appellant,

          v.

VICKI MONTGOMERY,    Director/CEO;   RONALD   O.   FORBES,   MD,
Medical Doctor,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00349-JRS)


Submitted:   January 17, 2013             Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel        Boyd   appeals        the        district      court’s       order

dismissing       without    prejudice      his        42    U.S.C.       §    1983    (2006)

complaint for failure to prosecute. ∗                 See Fed. R. Civ. P. 41(b).

On appeal, we confine our review to the issues raised in the

Appellant’s      brief.      See   4th   Cir.     R.       34(b).        Because       Boyd’s

informal brief does not challenge the basis for the district

court’s disposition, Boyd has forfeited appellate review of the

court’s    order.      Accordingly,        we    affirm       the     district        court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented         in       the   materials

before    this    court    and   argument       would       not   aid    the       decisional

process.

                                                                                   AFFIRMED




     ∗
       The order is final and appealable as something more than
an amendment to the complaint is needed to cure the defects in
Boyd’s case. See Domino Sugar v. Sugar Workers Local Union 392,
10 F.3d 1064, 1066-67 (4th Cir. 1993).



                                           2